Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments filed on 04/15/2019 are acknowledged.
Claims 62-96 are pending for examination. Claims 1-61 are cancelled.

Claim Objections
Claims 62 and 94 are objected to because of the following informalities:  In regard to claim 62, line 6, the comma “ , “ after “detector” should be deleted. In regard to claim 94, “com-plete” should be replaced by “complete”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 77, 79, 81, 88-89 and 92 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In regard to claim 88, the claim recites “the sensor comprises a second detector and a second path between measurement volume and the second detector”. It is unclear  measurement volume recited in claim 62 which claim 88 depends or the phrase refers to another measurement volume. If the first, it is suggested that “the measurement volume” should be set forth in the claim. Similar deficiency can be found in claim 89. It is suggested that the claim should be read “the second path is at least partially separated from a path between the first detector and the measurement volume”. Clarification is requested by amendments.
In regard to claims 77, 79, 81 and 92, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In regard to claims 95 and 96, “the average electrical power” and “the source” lack sufficient antecedent bases. It is suggested that “an average electrical power” and “the at least one radiation source” should be set forth in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 62, 80, 84, 86, 92, and 96 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fostick (USPN 4,041,932). In regard to claim 62, Fostick discloses a sensor for detection of transcutaneous gas (Figs. 1-17 and associated descriptions; carbon dioxide, oxygen and the pH in blood, abstract) comprising: a contact face which  by at least one sealing element (the walls and elements 41/43 which separate the left and right compartments from the chamber 35, Fig. 2 and associated descriptions; elements 65/67 and 91/93, Fig. 3 and associated descriptions).
In regard to claim 80, Fostick discloses the measurement volume comprises a permeable wall directed towards the measuring site (membrane 37, Fig. 2 and associated descriptions), and the permeable wall comprises a porous surface which reflects radiation (membrane 37, Fig. 2 and associated descriptions; It is implicit that a surface of a membrane would have certain degree of optical reflective property).

In regard to claim 86, Fostick discloses radiation, at least in a range between 1 and 12µm is detectable by the first detector (far infrared, Col 6 lines 49-67; 4.1 and 4.3 microns, Col 9 lines 8-23).
In regard to claim 92, Fostick discloses the sensor comprises a communication interface that only communicates with other devices such as PCB or display by electric or electronic means (element 19, Fig. 1 and associated descriptions).
In regard to claim 96, Fostick discloses the at least one radiation source is simultaneously used as a sealing element (element 41, Fig. 2 and associated descriptions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 63-79, 81, 83, 87-91, and 93-95 are rejected under 35 U.S.C. 103 as being unpatentable over Fostick as applied to claims 62, 80, 84, 86, 92, and 96 above, and further in view of Gordon et al. (WO 2004/017054 A1 – applicant cited). In regard to claim 63, Fostick discloses all the claimed limitations except the detector comprises at least a first detection surface and a second detection surface and at least one .
Gordon teaches a detector for detection of electromagnetic radiation (Figs. 2-3 and 6 and associated descriptions), said detector comprising at least a first detection surface (element 212, Figs. 2 and 3 and associated descriptions; element 602, Fig. 6 and associated descriptions) and a second detection surface (element 214, Figs. 2 and 3 and associated descriptions; element 604, Fig. 6 and associated descriptions) and at least one wavelength sensitive element (elements 208, 210 and 600, Figs. 2, 2a, 3, 4, and 6 and associated descriptions), wherein the wavelength sensitive element is substantially transparent for radiation of wavelengths (element 208, Figs. 2 and 3 and associated descriptions) in a first wavelength band incident onto the wavelength 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the configuration(s) of the radiation source and the detector (Fostick) with the configuration(s) as taught by Gordon (Figs. 2, 2a, and 3-6, see above) to yield predictable results, since both devices are gas detection sensors using multiple wavelengths with a measurement volume, and one of ordinary skill in the art would have recognized that the source/ detector configuration(s) as taught by Gordon is an alternative equivalent transmission configuration for multiple wavelengths measurements of the gas in a measurement volume. The rationale would have been the simple substitution of one known, equivalent element for another to 
In regard to claim 64, Fostick as modified by Gordon discloses the second detection surface is arranged concentrically with respect to the first detection surface (Figs. 3 and 6 and associated descriptions of Gordon).
In regard to claim 65, Fostick as modified by Gordon discloses the second detection surface at least partly surrounds the first detection surface (Figs. 3 and 6 and associated descriptions of Gordon). 
In regard to claim 66, Fostick as modified by Gordon discloses said detector comprises exactly two detection surfaces (Figs. 3 and 6 and associated descriptions of Gordon).
In regard to claim 67, Fostick as modified by Gordon discloses the first and the second detection surface are arranged on a common support (elements 210 and 600, Figs. 3 and 6 and associated descriptions of Gordon).
In regard to claim 68, Fostick as modified by Gordon discloses the detector is arranged such that radiation in said first and said second wavelength bands are detectable by said first and second detection surfaces when measuring radiation is propagating within said sensor along a multitude of different optical paths from the radiation source through said measurement volume towards said detector and the rays of said measuring radiation are distinctly divergent when they impinge on said wavelength sensitive element (Figs. 2a, 3-4 and 6 and associated descriptions of Gordon).

In regard to claim 70, Fostick as modified by Gordon discloses the sensor comprises a path of the radiation between radiation source and first detector, wherein the radiation propagates along a path in a non-imaging way (Figs. 3 and 6 and associated descriptions of Gordon).
In regard to claim 71, Fostick as modified by Gordon discloses non-imaging optical elements are an integral part of a sensor casing (Figs. 3 and 6 and associated descriptions of Gordon).
In regard to claim 72, Fostick as modified by Gordon discloses the path comprises at least one channel between the source and the measurement volume and/or between the measurement volume and the first detector (channel(s) between elements 208/209 and/or 208/210, Fig. 2 and associated descriptions of Gordon).
In regard to claim 73, Fostick as modified by Gordon discloses all the claimed limitation except the measurement volume has predominantly reflective surfaces with reflectances exceeding 90%. However, one of ordinary skill in the art would have recognized that reflective inner surfaces of a measurement volume would increase the interactions between light beams and the gas. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try 
In regard to claim 74, Fostick as modified by Gordon discloses the sealing element is cylindrical (elements 208/228, Fig. 2, 2a and 3 and associated descriptions of Gordon).
In regard to claim 75, Fostick as modified by Gordon discloses the sealing element is an elliptical or circular cylinder (elements 208/228, Fig. 2, 2a and 3 and associated descriptions of Gordon).
In regard to claim 76, Fostick as modified by Gordon discloses the sealing element is made of a material substantially transparent to the radiation to be detected by the first detector (elements 208/228, Fig. 2, 2a and 3 and associated descriptions of Gordon).
In regard to claim 77, Fostick as modified by Gordon discloses all the claimed limitation except the sealing element is made of sapphire, ruby, silicon, aluminum oxynitride, or an infrared-transparent glass such as a fluoride glass. However, one of ordinary would have recognized the dispersive/ lens/ optical elements (elements 208/228, Fig. 2, 2a and 3 and associated descriptions of Gordon) can be made by different infrared transparent materials (e.g. Col 5 lines 15-18 of Muller et al., USPN 6,903,823). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try different materials have suitable optical properties in order to find the optimal materials(s) for the dispersive/ lens elements.

In regard to claim 79, Fostick as modified by Gordon discloses all the claimed limitations except the seal is created from a polymer such as epoxy. However, one of ordinary would have recognized the dispersive/ lens elements (element 208, Fig. 2 and 3 and associated descriptions of Gordon) can be made by transparent materials such as epoxy. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try different materials have suitable optical properties in order to find the optimal materials(s) for the dispersive/ lens elements.
In regard to claim 81, Fostick as modified by Gordon discloses all the claimed limitations except the permeable wall comprises a porous polymer or ceramic or semiconductor or metal, such as ePTFE, nanoporous aluminum oxide, porous silicon, or sintered or etched films or thin sheets, coated with a reflective layer. However, one of ordinary skill in the art would have recognized that reflective surfaces of a measurement volume would increase the interactions between light beams and the gas. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try different types of membrane with a coated reflected layer in 
In regard to claim 83, Fostick as modified by Gordon discloses the radiation source comprises an infrared LED (element 202, Fig. 2 and associated descriptions; page 14 of Gordon).
In regard to claims 87, 91 and 93-95, Fostick as modified by Gordon discloses all the claimed limitation except the measuring volume has a volume less than 10 mm3; the sensor, without communication and power supply means, fits into a virtual cylinder having a diameter of 30 mm and a height of 20 mm or into a virtual volume of 15 cm3; a total length of the shortest complete optical path from said source via said measurement volume to said detector does not exceed 20 mm; a sum of the lengths of those sections of the shortest complete optical path from said source via said measurement volume to said detector, that lead through gas-accessible volumes other than said measurement volume does not exceed 3 mm; the average electrical power delivered to the sensor is below 5 W. However, Gordon discloses other configurations, sensitivities associated with power of the emitter, path length…etc. (pages 21-22). One of ordinary skill in the art would have recognized that the in vivo/ transcutaneous sensor should have suitable size/ dimension of the sensor/ the measurement volume to be applied to the user and the power delivered to the sensor should be less than certain level in order to prevent damage to the user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try different size/ dimension of the sensor and the measurement volume and different power level through 
In regard to claim 88, Fostick as modified by Gordon discloses the sensor comprises a second detector (elements 602 or 604, Fig. 6 and associated descriptions of Gordon) and a second path between measurement volume and the second detector (one optical path between 0 – θ or φ1- φ2 for one of the elements 602 and 604, Fig. 6 and associated descriptions of Gordon).
In regard to claim 89, Fostick as modified by Gordon discloses the second path is at least partially separated from a path between first detector and measurement volume (one optical path between 0 – θ or φ1- φ2 for one of the elements 602 and 604, Fig. 6 and associated descriptions of Gordon).
In regard to claim 90, Fostick as modified by Gordon discloses the sensor comprises a pore filling (pages 10-11 of Gordon).

Claims 82 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fostick and Gordon as applied to claims 63-79, 81, 83, 87-91, and 93-95 above, and further in view of Muller et al. (USPN 6,903,823). In regard to claims 82 and 85, Fostick as modified by Gordon discloses the radiation source comprises an infrared LED (element 202, Fig. 2 and associated descriptions; page 14 of Gordon) but does not specifically disclose the radiation source is a thermal radiator; and the radiation source comprises an infrared laser.
Muller teaches an optical gas sensor comprises a radiation source (element 16, Fig. 2) and a broad-band thermal radiator, LEDs (light emitting diodes), diode lasers and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the infrared LED (Fostick as modified by Gordon) with the thermal radiator or infrared lasers as taught by Muller to yield predictable results, since one of ordinary skill in the art would have recognized that the thermal radiator or infrared lasers is/ are alternative equivalent light infrared source(s) for gas measuring (see Muller). The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507.  The examiner can normally be reached on M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHU CHUAN LIU/Primary Examiner, Art Unit 3791